ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that SUSAN DINICOLA-TAPIA of NORTH BERGEN, who was admitted to the bar of this State in 1988, be disbarred for violating RPC 1.3 (lack of diligence), RPC *6691.4 (failure to communicate with client), RPC 1.15 (failure to safekeep property), RPC 1.15(a) (knowing misappropriation of client trust funds) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit and misrepresentation), and said SUSAN DINICO-LA-TAPIA having failed to appear on the return date of the Order to Show Cause issued in this matter, and good cause appearing;
It is ORDERED that SUSAN DINICOLA-TAPIA be disbarred, effective immediately, and that her name be stricken from the roll of attorneys;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by SUSAN DINICOLA-TAPIA pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that SUSAN DINICOLA-TAPIA be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that SUSAN DINICOLA-TAPIA comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.